Citation Nr: 1120272	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee strain.

2.  Entitlement to service connection for a left knee strain.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to March 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for a left knee strain and a right knee strain.

The Veteran testified before the undersigned at an April 2011 Travel Board hearing.  The hearing transcript is of record.  At the hearing, the Veteran submitted additional evidence, which has not yet been considered by the RO.  However, the Veteran included a waiver of initial RO consideration of that evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his April 2011 Board hearing, the Veteran indicated that he had received treatment at the St. Joseph Medical Center in Tacoma, Washington once or twice a month, from 2006 through 2010, including an MRI in December 2009, which showed evidence of a torn meniscus in the left knee.  He also claimed that he received a prescription for pain and inflammation in the knees in April 2010.  There are no records from St. Joseph's Hospital dated after April 2006 currently associated with the claims.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2010).  

Since becoming aware of the private treatment records, VA has not had an opportunity to follow the procedures outlined in 38 C.F.R. § 3.159(e)(2).

The Veteran's representative has argued that the Veteran's in-service right and left knee injuries may have weakened his knees and predisposed him to the post-service bilateral knee injuries he incurred in November 2005 while playing basketball.  He has requested a new VA opinion on this issue.  See April 2011 hearing transcript.  The Board notes that if the examiner finds that the in-service knee injuries did predispose the Veteran to his post-service knee injuries in November 2005, an opinion as to whether the post-service knee injuries incurred in November 2005 are related to his current right and left knee disabilities is also required.

The VA examiner provided a negative opinion with regard to the Veteran's claim because the record showed only acute right knee injuries in service and current knee disabilities that arose only after injuries many years after service.  At his hearing the Veteran testified that he had knee symptoms prior to the post-service injuries and had sought treatment for his knee complaints in 20003 (although he could not recall who had provided this treatment).  To be adequate, a medical opinion must take into account a veteran's reports of symptoms and injuries.  Dalton v. Nicholson, 21 Vet App 23 (2007).  The VA examiner did not have the opportunity to consider the Veteran's testimony.  Although the initial portion of the examination report shows that the Veteran reported that the "condition has existed since 1993 and again since 2003," the opinion does not reflect consideration of the Veteran's reports of symptomatology that began after the in-service injury and prior to the post-service injuries.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any records of treatment from the St. Joseph Medical Center in Tacoma Washington, from 2006 through 2010, in accordance with 38 C.F.R. § 3.159(e)(2).  

If the Veteran fails to provide necessary releases, advise him that he may obtain and submit the records himself.  Inform the Veteran of any evidence that cannot be obtained.

2.  The claims folders should be returned to the examiner who provided the June 2009 VA examination and opinion.  If the examiner is unavailable, the Veteran should be afforded a new VA examination to obtain the opinions requested below.

The examiner should provide an opinion as to whether the Veteran' s current knee disabilities, at least as likely as not, are the result of in-service knee injuries.

The examiner should provide an opinion as to whether in-service right and left knee injuries weakened his knees and predisposed him to the post-service right and left knee injuries he incurred in November 2005, playing basketball.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his accounts must be taken into account in formulating any opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The examiner is further advised that the absence of records of treatment alone cannot serve as an adequate basis for a negative opinion.  

A rationale should be given for all opinions.  If an opinion cannot be provided without resort to speculation, the examiner should provide a reason why this is so, and state whether there is additional evidence that would permit the necessary opinion to be provided.

3.  If any of the benefits sought on appeal are not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


